Norton, J.
charged the Jury that if the note for @25,912 was given in good faith for the purpose of enabling McKenty to secure himself, and without any view of benefit to defendants, or without any' intent to hinder or delay the other creditors, then the transaction was a lawful one, and it was not obnoxious to any statute of this State, or the Insolvent law. The ante-dating of the note was not of itself sufficient to make it void, and if it was done for the purpose of carrying o„ut the intention of securing plaintiff, it was not unlawful. Including the interest in the note did not destroy its validity, but it would be good, to the extent of the money due thereon for sales and amounts paid by plaintiff upon his endorsements. If any part of the note was added to the amount due plaintiff, and included in it with the intent of benefiting defendants, or hindering, or delaying creditors, it would render the entire note void. The question for the Jury to determine will be if the note made to McKenty was for the object of hindering or delaying creditors, or for the benefit of defendants. If they find it was executed for that purpose, the interveners are entitled to a verdict, If they find the converse true, then plaintiff is entitled to recover. But in arriving at a conclusion it would be their duty to take into consideration all the facts and circumstances laid before them.
The Jury found in favor of plaintiff.